EXHIBIT 10.19

 

SECOND AMENDMENT TO
MASTER TRANSACTION AGREEMENT

 

This Second Amendment (this “Amendment”), dated as of December 17, 2007 (the
“Amendment Effective Date”), is by and among MxEnergy Inc., a Delaware
corporation (“Counterpart(y)”), MxEnergy Holdings Inc. and certain Subsidiaries
thereof (collectively, the “Guarantors”), and Societe Generale, as Hedge
Provider.

 

PRELIMINARY STATEMENTS

 

A.            Reference is made to the Master. Transaction Agreement dated as of
August 1, 2006 (as amended by the First Amendment to Master Transaction
Agreement dated as of April 6. 2007, the “Agreement”) among the Counterparty,
the Guarantors and the hedge Provider. Unless otherwise expressly provided
herein, capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Agreement.

 

B.            The Counterparty has requested that the Hedge Provider amend the
Agreement as hereinafter provided; and

 

C.           The Hedge Provider is willing to amend the Agreement on the terms
and
conditions set forth herein.

 

NOW THEREFORE, in consideration of the premises and the covenants and agreements
contained herein, the parties hereto agree as follows:

 

AGREEMENT

 

Section 1.                    Amendments to Agreement.

 

(a)           Amendment to Section 1.01. The definition of “Credit Agreement” in
Section 1.01 of the Agreement is hereby amended in its entirety as follows:

 

“Credit Agreement” means the First Amended and Restated Credit Agreement dated
as of August 1, 2006 among the Borrowers, the Guarantors, the Lenders, and the
Administrative Agent, as amended by the First Amendment, dated as of April 6,
2007, and by the Second Amendment, dated as of December 17, 2007.

 

(b)           Amendment to Section 6.01. Section 6.01 of the Agreement is hereby
amended in its entirety as follows:

 

Credit Agreement Negative and Financial Covenants. Take or fail to take any
action which causes a violation of any of the negative covenants or financial
covenants set forth in Article VI of the Credit Agreement, each as in effect on
the Closing Date (or (i) with respect to Sections 6.05, 6.17 and

 

--------------------------------------------------------------------------------


 

6.20 of the Credit Agreement, as in effect on April 6, 2007, and (ii) with
respect to Sections 6.06(e), 6.06(1) and 6.18 of the Credit Agreement, as in
effect on December 17, 2007), each such negative covenant and financial
covenant, and all defined terms set forth in the Credit Agreement and referenced
therein in their respective entireties (in each case as in effect on the Closing
Date, or (A) with respect to the definition of “Consolidated Tangible Net
Worth,” as in effect on April 6, 2007, (B) with respect to Sections 6.05, 6.17
and 6.20 of the Credit Agreement, as in effect on April 6, 2007, and (C) with
respect to Sections 6.06(e), 6.06(f) and 6.18 of the Credit Agreement, as in
effect on December 17, 2007), being hereby incorporated herein by reference as
if fully set forth herein (all such negative covenants, financial covenants and
related defined terms being collectively referred to herein as the “First Lien
Negative  Covenants”).

 

 Section 2. Conditions to Effectiveness. This Amendment shall be effective as of
the Amendment Effective Date when the Hedge Provider shall have received
confirmation of each of the following in form and substance satisfactory to the
Fledge Provider:

 

(a)                counterparts of this Amendment, duly executec and delivered
by the Counterparty and the Guarantors;

 

(b)               counterparts of the First Amendment to the Credit Agreement,
duly executed and delivered by Transaction Parties, the Administrative Agent and
the Majority Lenders; and

 

 (c) evidence that the Counterparty has paid all other costs, accrued and unpaid
fees and expenses to the extent due and payable to the Hedge Provider as of the
Amendment Effective Date pursuant to the Agreement and any fee letter executed
by the Hedge Provider.

 

Section 3.   Representations and Warranties. Each Transaction Party jointly and
severally hereby represents and warrants that, as of the Amendment Effective
Date:

 

(a)                all representations and warranties of such Transaction Party
contained in the Agreement and any other Transaction Document are true and
correc in all material respects with the same effect as if such representations
and warranties had been made on the Amendment Effective Date (it being
understood and agreed that any representation which by its terms is made as of a
specified date shall be required to be true and correct only as of such
specified date); and

 

(b)               no Specified Event has occurred and is continuing.

 

Section 4. Consent of Guarantors: Confirmation of Guarantees. Each Guarantor
hereby consents to this Amendment and hereby confirms and agrees that
notwithstanding the effectiveness of this Amendment, the Guarantee contained in
Article VIII of the Agreement is,

 

2

--------------------------------------------------------------------------------


 

and shall continue to be, in full force and effect and is hereby ratified and
confirmed in all respects.

 

Section 5. Governing Law. This Amendment shall be governed by, and construed and
enforced in accordance with, the internal laws of the State of New York without
regard to conflict of laws principles.

 

Section 6. Entire Agreement. This Amendment, the Agreement and the other
Transaction Documents constitute the entire agreement and understanding among
the parties and supersede all prior agreements and understandings, whether
written or oral, among the parties hereto concerning the transactions provided
herein and therein.

 

Section 7. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of a signature page to this Amendment by facsimile shall be
as effective as delivery of a manually executed counterpart of this Amendment.

 

Section 8. Headings. The headings set forth in this Amendment are and shall be
without substantive meaning or content of any kind whatsoever and are not a part
of the agreement between the parties hereto.

 

Section 9. Severability. In case any provision in or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other. jurisdiction,
shall not in any way be affected or impaired thereby.

 

[Signature pages follow]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendinent. co Ft duly
executed and delivered by their respective duly authorized officers as of the
An(y),n1lment Effective Date.

 

 

COUNTERPARTY

 

 

 

MXENERGY INC.

 

 

 

/s/ Chaitu Parikh

 

 

Chaitu Parikh

 

Vice President &

 

Chief Financial Officer

 

 

 

GUARANTORS:

 

 

 

MXENERGY ELECTRIC INC

 

 

 

MXENERGY HOLDINGS INC.

 

 

 

ONLINE CHOICE INC.

 

MXENERGY GAS CAPITAL HOLDINGS

 

  CORP.

 

MXENERGY ELECTRIC CAPITAL
HOLDINGS CORP.

 

MXENERGY GAS CAPITAL CORP.

 

MXENERGY ELECTRIC CAPITAL CORP.

 

TOTAL GAS & ELECTRIC INC.

 

TOTAL GAS & ELECTRICITY (PA)

 

INC. MXENERGY CAPITAL
HOLDINGS CORP.

 

MXENERGY CAPITAL CORP.

 

MXENERGY SERVICES INC.

 

INFOMETER.COM INC

 

 

 

/s/ Chaitu Parikh

 

 

Chaitu Parikh

 

Vice President &

 

Chief Financial Officer

 

--------------------------------------------------------------------------------


 

 

SOCIÉTÉ GÉNÉRALE

 

 

 

/s/ Francois Xavier Saint- Macary

 

 

Francois Xavier Saint- Macary

 

Managing Director, Global Head of

 

Commodities Trading

 

--------------------------------------------------------------------------------